                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

LORENZO LAMAR KELLON                                                             PETITIONER
ADC # 165224

VS.                           NO. 5:18-CV-00165-JM-JTR

WENDY KELLEY, Director,
Arkansas Department of Correction                                           RESPONDENT

                                          ORDER

       The Court has reviewed the Partial Recommended Disposition submitted by United

States Magistrate Judge J. Thomas Ray and the filed objections.              After carefully

considering these documents and making a de novo review of the record in this case, the

Court concludes that the Partial Recommended Disposition should be, and hereby is,

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT Plaintiff’s Motion for Default Judgment

(Doc. 20) is DENIED.

       DATED this 6th day of February, 2019.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
